Citation Nr: 0713199	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a middle and low 
back disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to an initial rating higher 20 percent for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1997 to 
April 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision issued in July 2002, the RO denied service 
connection for disabilities classified as right wrist 
tendonitis, lower and middle back pain, bilateral shin 
splints, bladder stress incontinence, cluster headaches, 
right knee pain, and high red blood cell readings.  As well, 
the RO granted service connection for residuals of left 
anterior cruciate ligament and medial collateral ligament 
tear; a 10 percent evaluation was assigned, effective April 
7, 2001.  Also, the RO granted service connection for a 
cholecystectomy; a 0 percent, or noncompensable evaluation 
was assigned, effective April 7, 2001.  

The veteran initially expressed dissatisfaction with all of 
the adjudications referenced above by submission of a notice 
of disagreement in August 2002.  She completed her appeal by 
submission of a VA Form 9 in November 2002.  

A video conference hearing was held in March 2003 before an 
Acting Veterans Law Judge.  The transcription of the hearing 
was inaudible and a transcript could not be prepared.  A 
second video conference hearing was held in March 2004 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

At the March 2004 personal hearing, the veteran submitted 
additional medical evidence and provided a waiver of initial 
RO consideration of that evidence.  As well, she withdrew 
from appellate consideration the issue of a higher initial 
rating for a cholecystectomy and the issue of service 
connection for an abnormal blood disorder.  

The Board issued a decision in July 2004 granting service 
connection for urinary stress incontinence.  The remaining 
issues on appeal were remanded to the rating activity for 
further development.  While the case was on remand, the 
rating activity issued a decision in October 2005 granting 
service connection for left knee instability; a 10 percent 
evaluation was assigned for that condition, effective
April 7, 2001.  The grant of service connection for left knee 
instability recognized that condition as a disability 
separate and distinct from service-connected residuals of 
left anterior cruciate ligament and medial collateral 
ligament tear.  The October 2005 decision resulted in a 
combined rating of 20 percent for the service-connected left 
knee disorder.  In a decision of October 2006, the rating 
activity granted service connection for tension/cluster 
headaches.  The case was later returned to the Board for 
continuation of appellate review.  

FINDINGS OF FACT

1.  The veteran does not currently have a middle and low back 
disorder that is attributable to military service.  

2.  The veteran does not currently have a right wrist 
disorder that is attributable to military service.  

3.  The veteran does not currently have a disorder of shin 
splints that is attributable to military service.  

4.  The veteran does not currently have a right knee disorder 
that is attributable to military service or to service-
connected left knee disorder.  

5.  During the appeal period, a service-connected left knee 
disorder has been manifested primarily by noncompensable 
limitation of motion in a joint affected by degenerative 
changes; the knee has exhibited no more than slight 
instability.  

CONCLUSIONS OF LAW

1.  A middle and low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  Shin splints was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

4.  A right knee disorder was not incurred in or aggravated 
by service nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

5.  An initial combined rating in excess of 20 percent for a 
left knee disorder is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in December 2001, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claims decided herein; the information and 
evidence that VA would seek to provide; and the information 
and evidence that the veteran was expected to provide.  The 
veteran was also instructed to submit any evidence in her 
possession that pertained to her claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records and postservice medical 
records, including medical records from VA and from private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran VA examinations in connection 
with her claims.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issues decided 
herein.  

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for her left 
knee disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

Analysis

Service Connection for a Middle and Low Back Disorder, a 
Right Wrist Disorder,
Shin Splints, and a Right Knee Disorder

The veteran contends that she experienced pain and stiffness 
of the middle and low back, with lifting heavy objects, 
during military service.  She maintains that her back problem 
stems from her knee problem, as she had to lift with the 
back, rather than with the knees, when performing military 
duties.  She asserts that she has continued to have chronic 
pain, stiffness and spasm of the back during the years since 
she left service.  

Further, the veteran contends that she developed pain, 
swelling and lack of mobility of the right wrist during 
military service.  She maintains that she has continued to 
experience chronic stiffness and throbbing pain of the right 
wrist since she left service.  

As well, the veteran contends that she developed shin splints 
during military service from the rigors of basic training.  
She claims that shin splints were so severe that she was 
unable to march or run without having pain.  She maintains 
that shin splints are necessarily chronic, as the condition 
involves irreversible damage to muscles that are torn from 
the shin bones.  

The veteran also contends that she has a right knee disorder 
that is attributable to stresses on the knee from the rigors 
of military training.  Alternatively, she argues that a right 
knee disorder developed secondary to her service-connected 
left knee disorder.  In this regard, she claims that she 
compensated for her left knee disorder by shifting weight to 
the right knee; in turn, the mechanical imbalance placed 
added stress on the right knee over the years.  

Service medical records, dated from May to July 1997, 
indicate that the veteran had complained of bilateral shin 
pain since the beginning of basic training.  On physical 
examination, tenderness was elicited along the medial and 
lateral aspects of the both tibias.  X-rays examination 
showed no fractures.  The assessment was shin splints.  

The veteran presented at a service department clinic in 
November 1999, complaining of low back pain and spasm.  
Clinical inspection disclosed tenderness of low back 
musculature.  The assessment was lumbosacral strain.  When 
examined at a clinic in December 2000, she reported mid-back 
spasms.  It was found that range of motion of the back was 
limited by pain; no muscle spasm was detected.  The 
assessment was lumbosacral sprain.  

The veteran was evaluated at a service department clinic in 
January 2001, complaining of pain and swelling of the right 
wrist.  Physical examination showed mild tenderness to 
palpation over the lateral distal radius; grip strength was 
normal.  The wrist exhibited full, active range of motion, 
with pain, at greater than 30 degrees of dorsiflexion; no 
abnormalities were detected on palpation.  According to 
treatment entries of February 2001 and March 2001, the 
diagnosis was extensor hallucis longus tendonitis and mild 
extensor tendonitis.  

Service medical records, dated during 2000, indicate 
complaints of bilateral knee pain.  Some pain and tenderness 
of the knees was elicited on palpation. Physical examination 
showed full range of the knees.  A bone scan of the knees in 
May 2000 showed no frank abnormalities.  The diagnosis was 
bilateral retropatellar pain syndrome.  

A VA general medical examination was performed in January 
2002.  It was found that the right wrist had full range of 
motion, without tenderness or swelling.  The low back had 
forward flexion to 110 degrees, extension to 30 degrees, and 
lateral rotation in both directions to 30 degrees.  There was 
no pain on palpation of spinal muscles.  No asymmetry was 
seen, nor was there any lower extremity motor or sensory 
abnormality.  Range of motion of the right knee was 0-130 
degrees; no swelling or crepitus was detected.  No 
abnormalities were detected on x-ray examination of the right 
wrist, lumbar spine or right knee.  The diagnoses included 
right knee pain of unknown etiology, right wrist tendonitis; 
and low back pain of unknown etiology.  

The veteran was evaluated by a private examiner in July 2002 
for a complaint of severe back pain.  Muscle spasm was 
elicited on palpation of the lumbar spine.  The assessment 
was recurrent lumbar strain.  

Statements from family members, a friend and a service 
comrade were received in August 2002.  They are cumulatively 
to effect that the veteran is unable to do heavy lifting 
because of back pain; that she has to wear a brace on her 
right wrist; and that she cannot climb stairs or walk for 
extended periods because of knee pain.  They date the onset 
of the veteran's problems affecting the back, right wrist, 
and knees to military service.  

On VA orthopedic examination in January 2005, it was found 
that the veteran's right wrist had full range of motion.  
Testing was negative for de Quervain's disease.  She was not 
tender along her extensor pollicis longus tendon nor did she 
have signs of intersection syndrome or first dorsal 
compartment tendonitis.  The examiner pointed out that the 
right wrist had full function.  X-ray examination of the 
right wrist was normal.  

The examiner referred to a service department clinical note 
indicating that the veteran had shin splints.  According to 
the examiner, it was conceivable the veteran had shin splints 
in service, in view of performing heavy activity at the time 
like carrying rucksacks.  Currently, however, the veteran 
described being rather inactive, and it was the examiner's 
opinion that shin splints, currently, was not a likely 
diagnosis. 

The examiner indicated that the veteran attributed low back 
pain to her knee problems, that reportedly made it difficult 
to stand for prolonged periods.  The veteran denied any 
pertinent radicular or neurologic components.  She identified 
no particular point where her back hurt, but rather indicated 
that occasionally she just had generalized aches and pains in 
her back.  Clinical inspection disclosed that the 
thoracolumbar spine had full range of motion.  It was found 
that the veteran was very limber and did not demonstrate any 
back limitations.  She was nontender to palpation throughout 
the spine.  The examiner remarked that the veteran had a 
"garden variety" type of lower back pain, but nothing that 
was attributable to military service.  

The examiner referenced the veteran's history of having 
carried rucksacks and having performed physical activities 
during service, including skiing and jumping from airplanes.  
She believed that she had been left with a disabled right 
knee from compensating for the left knee.  On examination, 
the veteran had full range of motion of the right knee.  Her 
anterior cruciate ligament was intact.  Tests of knee 
stability were negative.  She had good patellofemoral 
tracking and no effusion.  Strength of the quadriceps and 
hamstrings was graded 5/5.  

According to the examiner, it was very doubtful that the 
veteran had arthritis of the right knee, based on clinical 
examination.  If arthritis of the right knee were shown, then 
the examiner was of the opinion that it would be less than a 
50 percent chance that such arthritis was related to 
overcompensation for the left knee condition.  In fact, x-ray 
examination of the right knee showed no evidence of fracture, 
dislocation or degenerative change.  

The veteran was examined by a private clinician in January 
2006.  It was found that she had full range of motion of the 
right knee.  There was no significant tenderness to 
palpation.  There was no swelling or effusion or 
discoloration or deformity.  No significant instability was 
detected, with negative valgus or varus stress testing.  As 
well, Lachman and anterior drawer tests were negative.  The 
veteran had a negative McMurray test.  She had mild 
irritation with the patellofemoral grind test.  X-rays showed 
no significant bony or osseous abnormalities.  She had some 
lateral tilting of the patella and narrowing of the lateral 
joint compartment.  The assessment was anterior knee pain.  
No organic right knee disorder was identified.

The veteran was evaluated during service for middle and low 
back pain that was attributed to lumbosacral strain.  
However, on VA examination in January 2002, a few months 
after her separation from service, there was no clinical or 
x-ray evidence of pathology involving the lumbosacral spine.  
Although a private examiner reported recurrent lumbar strain 
in July 2002, a second VA examination in January 2005, 
subsequent to the private examination, again failed to 
identify pathology of the middle back/thoracic spine or low 
back/lumbosacral spine.  As well, the examiner specifically 
ruled out any connection between the veteran's current 
complaints of low back pain and her military service.  

The veteran was evaluated during service for shin splints.  
However, on VA examination in January 2005, there was no 
objective evidence of shin splints.  In fact, the examiner 
indicated that shin splints is a condition that, by its very 
nature, is associated with activity, much like the activity 
the veteran encountered while she was in basic training.  It 
was observed that shin splints is a condition likely to 
resolve in the absence of rigorous activity.  The examiner 
went on to note the veteran's account of having led a 
relatively inactive life style in postservice years.  

The veteran was evaluated during service for bilateral knee 
complaints.  To the extent that she had right knee pain, that 
symptom was attributed to retropatellar pain syndrome.  
However, examinations in postserivce years by VA and by a 
private clinician, did not demonstrate an organic disorder of 
the right knee.  

Although the veteran complains of pain affecting the middle 
and low back, right wrist, shins, and right knee, the 
objective evidence shows that she does not currently have an 
organic disorder of the thoracic spine or lumbar spine, the 
right wrist, or the right knee, or that she has shin splints.  
Subjective complaints of pain, without a diagnosed or 
underlying malady or condition, does not constitute a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) rev'd on other grounds, 
259 F.3d 1356, 1361 (Fed.Cir. 2001).  

In sum, the record demonstrates that any inservice middle or 
low back pain attributed to lumbosacral strain; right wrist 
pain attributed to tendonitis; shin pain attributed to shin 
splints; or right knee pain attributed to retropatellar 
syndrome, were acute and transitory phenomena and resolved 
without producing chronic disability.  Moreover, since the 
veteran does not now have an organic disorder of the right 
knee, there is no basis in the record to support the 
contended relationship between a putative right knee disorder 
and her service-connected left knee disorder.  

The Board has taken note of statements from family members 
and associates indicating that the veteran's has back, right 
wrist, and right knee problems that began during service.  
The statements amount to opinions about matters of medical 
causation.  There is no indication from the record that these 
individuals have medical training or expertise.  As lay 
persons, they are not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claims for service connection for a 
middle and low back disorder, a right wrist disorder, shin 
splints, and a right knee disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Propriety of the Initial Rating for a Left Knee Disorder

Service medical records reveal that the veteran sustained a 
left knee injury in August 1997 when she landed from sky 
diving.  The initial assessment was left medial collateral 
knee strain.  In September 1997, an MRI of the left knee was 
interpreted as showing tears of the anterior cruciate 
ligaments and medial collateral ligaments.  A service 
department medical board was convened in November 2000.  The 
diagnosis was patellofemoral pain syndrome, status post 
anterior cruciate ligament tear and medial collateral 
ligament tear, treated non-operatively.  

A VA general medical examination was performed in January 
2002.  It was found that the veteran had no swelling of the 
knees.  The left knee revealed some crepitus on flexion and 
extension.  No ligamentous instability was detected.  Range 
of motion was 0-130 degrees.  No abnormalities were detected 
on x-ray examination of the left knee.  

Statements from family members, a friend and a service 
comrade were received in August 2002.  They are cumulatively 
to effect that the veteran was in good health before military 
service and enjoyed playing tennis, hiking, shopping and 
walking the dog.  They point out that she had great 
difficulty in performing these activities because of knee 
pain, after she returned from service.  

When the veteran was examined by a private physician in 
September 2003, it was found that she walked with a normal 
gait.  Range of motion of the left knee was
0-135 degrees.  No effusion was detected.  Diffuse tenderness 
was present over the medial and lateral compartments.  She 
had 1-2+ Lachman and 1+ anterior drawer sign; external 
rotation was in neutral.  The posterior drawer sign was 
negative.  
X-rays of the knees showed normal alignment.  There was mild 
flattening of the medial femoral condyles bilaterally.  The 
impression was chronic tear of the anterior cruciate ligament 
of the left knee.

An MRI of the veteran's left knee was performed by a private 
radiologist in September 2003.  It was found that articular 
cartilage was fairly well maintained in  all three 
compartments.  A small amount of joint effusion was seen.

Reports from a private medical facility show that the veteran 
underwent a thermocapsular shrinkage of anterior cruciate 
ligament of the left knee on 
October 7, 2003.  The postoperative diagnoses were old 
partial anterior cruciate ligament tear; and degenerative 
joint disease.  Postoperative evaluation of the left knee on 
October 10, 2003 revealed range of motion from 0 to 135 
degrees; the anterior cruciate ligament had a firm endpoint 
on Lachman testing and appeared to remain improved.  
Inspection of the left knee on October 14, 2003 disclosed 
extension of 0 degrees and flexion of 125 degrees; left lower 
extremity muscle testing was 4/5.  On October 30, 2003, the 
left knee exhibited 0 degrees extension and 135 degrees 
flexion; lower extremity muscle strength was graded +4/5.  

A VA orthopedic examination was performed in January 2005.  
The veteran reported feeling occasional knee instability, 
with increased activity.  She indicated flare-ups of knee 
pain several times per week and remarked that she was 
resigned to sedentary activity during these flare-ups.  
Clinical inspection revealed that her anterior cruciate 
ligament of the left knee was no longer intact.  No effusion 
was detected.  She had good patellofemoral tracking.  There 
was no crepitus or joint line tenderness.  Range of motion 
was 0-130 degrees.  She had normal alignment.  Quadriceps and 
hamstring muscle testing was 5/5.  X-rays of the left knee 
showed suprapatellar joint effusion, but otherwise, there was 
no evidence of fracture, degenerative disease or dislocation.  

On VA orthopedic examination in December 2005, it was found 
that motor strength was 5/5 throughout.  The veteran had 
normal strength and coordination.  

A VA orthopedic examination was performed in February 2006.  
With respect to the impact of flare-ups of joint pain on left 
knee function, the examiner remarked that the veteran had 
adequate joint function, i.e., she had full range of motion 
at most times, but she also had pain on a daily basis.  The 
veteran indicated that pain during a flare-up additionally 
limited joint function.  She remarked that she was unable to 
walk without the aid of a crutch during a flare-up.  

According to the examiner, functional loss or range of motion 
loss of the left knee during a flare-up was a matter that 
could not be determined without resort to speculation, as the 
veteran was not having a flare-up during the examination.  
However, based on the veteran's history, the examiner stated 
that joint function was moderately impaired.  

The veteran was examined by a private clinician in January 
2006.  It was found that she had full range of motion of the 
left knee.  There was no significant tenderness to palpation.  
There was no swelling or effusion or discoloration or 
deformity.  No significant instability was detected, with 
negative valgus or varus stress testing.  As well, Lachman 
and anterior drawer tests were negative.  The veteran had a 
negative McMurray test.  She had mild irritation with the 
patellofemoral grind test.  X-rays showed no significant bony 
or osseous abnormalities.  She had some lateral tilting of 
the patella and narrowing of the lateral joint compartment.  
The assessment was anterior knee pain.  

VA clinical records, dated from May 2005 to August 2006, 
reflect complaints of knee pain.  At clinical appointments, 
examination of the lower extremities showed no weakness; 
muscle strength was graded as 5/5.  

The record discloses that the veteran's left knee disorder is 
attributable to trauma sustained in service.  Degenerative 
changes of the left knee were identified during surgery 
performed in October 2003.  Although no examiner explicitly 
stated that left knee degenerative changes include arthritis, 
the Board shall assume that the veteran has traumatic 
arthritis of the left knee.  Traumatic arthritis is evaluated 
on the basis of degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In turn, the severity of degenerative 
arthritis involving the knee is determined on the extent it 
causes limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Normal range of motion of a knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Both VA examinations for rating purposes in recent years 
showed that the veteran's left knee each exhibited flexion to 
at least 130 degrees, and this warrants a noncompensable 
rating under Diagnostic Code 5260.  However, a 10 percent 
evaluation is provided, based on a noncompensable degree of 
limitation of motion of a joint affected by arthritis, under 
Diagnostic Code 5003.  

The veteran has full extension of the left knee to 0 degrees.  
Hence, rating the left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 is not applicable.  Moreover, since she 
does not have a compensable degree of limitation of flexion 
of the knee, as well as a compensable degree of limitation of 
extension, separate 10 percent ratings may not be assigned 
for limitation of flexion and for limitation of extension.  
See, VAOGCPREC 9-2004.

Besides having traumatic arthritis of the left knee, the 
evidence indicates that the veteran may experience some left 
knee instability.  Significantly, however, the VA rating 
examination in January 2002 demonstrated no left knee 
instability.  Moreover, at the most recent VA examination in 
January 2005 for the purpose of evaluating the left knee, 
strength of muscles supporting the knee was graded as 5/5, 
indicating full motor power.  As well, the veteran 
acknowledged that knee instability were no more than an 
"occasional" phenomenon.  In all, the record demonstrates 
that she experiences no more than slight recurrent 
subluxation or lateral instability, and this is contemplated 
by 10 percent evaluation that has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, separate and 
distinct from the 10 percent evaluation assigned for 
traumatic arthritis under Diagnostic Codes 5003-5010-5260.  
See, VAOGCPREC 23-97 and VAOGCPREC 9-98.  

In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
left knee disability under the diagnostic code pertaining to 
dislocated semilunar cartilage.  However, an MRI of the 
veteran's left knee in September 2003 demonstrated intact 
semilunar cartilage; as well, other objective evidence of 
record does not indicate that the veteran has dislocated 
semilunar cartilage.  Absent dislocated semilunar cartilage, 
38 C.F.R. § 4.71a, Diagnostic Code 5258 is not for 
application in rating the veteran's left knee disorder.  

The veteran underwent left knee surgery in October 2003 to 
repair a torn anterior cruciate ligament.  There is no 
indication from the operative report that semilunar cartilage 
was removed, and as previously noted, no pathology of 
semilunar cartilage had been detected on diagnostic imaging 
shortly before surgery.  Absent removal of semilunar 
cartilage that is symptomatic, 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 is not for application in rating the veteran's left 
knee disorder.  

Finally, there is no medical evidence of nonunion or malunion 
of the tibia and fibula at the point where these bones 
articulate with the left knee joint.  Absent nonunion or 
malunion, 38 C.F.R. § 4.71a, Diagnostic Code 5262 is not for 
application in rating the veteran's left knee disorder.  

Statements from the veteran indicate that she experiences 
chronic knee pain and that pain limits function.  She reports 
difficulty such as stair climbing and squatting.  Also, she 
indicates that she finds it hard to stand for prolonged 
periods, as a teacher, in front of a class.  

The Board is aware that a VA examiner declined to specify 
impairment of function of the veteran's left knee in terms 
additional range of motion loss.  However, the veteran has 
acknowledged that she has virtually full range of motion of 
the left knee most of time, despite the presence of chronic 
knee pain.  Furthermore, recent examinations showed full 
strength of lower extremity muscle groups supporting the left 
knee.  There was no objective evidence of incoordination or 
limping gait.  The examiner, while declining to specify any 
additional range of motion loss in degrees, did point out 
that impairment of joint function, taking into account any 
pattern of flare-ups in the veteran's case, was no more than 
moderate in degree.  

The currently assigned 10 percent component (of the overall 
20 percent rating) based on Diagnostic Code 5260, that 
contemplates limitation of flexion, takes into account any 
additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination of the left knee.  
Hence, an increased evaluation, based on pain or functional 
loss alone, is not warranted.  The claimant is not entitled 
to additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's left knee disorder.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
than did the RO.  See Fenderson, supra.  

In determining that an initial combined rating higher than 20 
percent is not warranted for the veteran's left knee 
disorder, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, supra.



ORDER

Service connection for a low back disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for shin splints is denied.

Service connection for a right knee disorder is denied.

An initial combined rating higher 20 percent for residuals of 
left anterior cruciate and medial collateral ligament tear is 
denied.  




			
	MARJORIE A. AUER	CHRISTOPHER GEARIN
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


